Citation Nr: 0015348	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-46 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho



THE ISSUE

Entitlement to a compensable disability rating for traumatic 
arthritis of the right sacroiliac joint.



REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The appellant performed inactive duty for training from 
September to December 1979.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in December 1998.  The appellant perfected a 
timely appeal of the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  By order dated in August 1999, the Court dismissed 
the issue of whether new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for a psychiatric disorder, vacated the Board's 
decision as to the issue of entitlement to a compensable 
disability rating for traumatic arthritis of the right 
sacroiliac joint, and remanded the appeal to the Board in 
accordance with a Joint Motion for Remand, filed by both 
parties in the case.  The Court did not retain jurisdiction 
over the matter.


REMAND

As noted above, the Court vacated the Board's previous 
decision denying a compensable disability rating for 
traumatic arthritis of the right sacroiliac joint. Upon 
remand, the Board is instructed to schedule the appellant for 
orthopedic and neurologic examinations, to identify all 
current impairment, including any loss of motion, painful 
motion, weakened movement, excess fatigability, and 
incoordination.  The Board is also instructed to consider 
whether a separate disability rating for any related 
neurological disability or for "ischial bursitis" is 
warranted.  Following return of the appellant's claims files 
to the Board, the Board is reminded to set forth reasons and 
bases for its findings and conclusions on all material issues 
of fact and law presented on the record, and to apply the 
doctrine of reasonable doubt to its evaluation of the 
evidence.

Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Furthermore, 
the RO is required to fully complete the development ordered 
by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
appellant which are not contained in his 
claims file for inclusion in the file.

2.  The RO should ascertain whether the 
appellant has received any private 
medical treatment for right hip 
complaints, or general arthritis 
complaints, subsequent to 1994, the date 
of the most recent non-VA medical 
evidence contained in the claims file.  
Upon receipt of this information, and 
following the securing of any necessary 
releases, the RO should obtain these 
records for inclusion in the file.

3.  The appellant should be afforded a VA 
orthopedic examination to identify the 
level of impairment currently arising 
from the appellant's service-connected 
sacroiliac joint arthritis.  The claims 
folder, including all records obtained 
pursuant to the above requests, should be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be performed in conjunction with 
the examination and the results made 
available to the examiner for review.  

The examiner is requested to review all 
records reflecting the original injury 
and subsequent treatment and, in 
conjunction with the clinical 
examination, provide an opinion as to 
whether the appellant currently manifests 
arthritis which is likely to be of 
traumatic origin in his right sacroiliac 
joint.  The examiner should also 
determine whether the appellant currently 
suffers from any chronic bursitis in the 
sacroiliac joint region and if so, 
whether the bursitis is related to the 
arthritis or to the original injury in 
any way.  Any other disability in the 
right sacroiliac joint which the examiner 
deems to be related to the original 
injury should be specifically identified.  
Specific reference to the findings 
recorded on previous examination reports 
would be helpful.

If arthritis, chronic bursitis, or other 
disability involving the joint which is 
deemed etiologically related to the 
injury in service, is positively 
identified, the examiner is requested to 
comment upon all disabling manifestations 
of the disability which are present, 
including any limitation of motion, 
painful motion, weakened movement, excess 
fatigability, or incoordination, and the 
extent to which each is present.  The 
complete rationale for all opinions 
expressed should be fully explained.  

4.  The appellant should be afforded a VA 
neurologic examination to identify any 
neurologic impairment arising from the 
appellant's service-connected traumatic 
arthritis of the sacroiliac joint.  The 
claims folder, including all records 
obtained pursuant to the above requests, 
should be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be performed in 
conjunction with the examination and the 
results made available to the examiner 
for review.  

The examiner is requested to review all 
records reflecting the original injury 
and subsequent treatment and, in 
conjunction with the clinical 
examination, provide an opinion as to 
whether the appellant currently has any 
neurologic impairment which is 
etiologically related either to arthritis 
of the sacroiliac joint or to the 
original injury in service.  Any 
neurologic impairment and the extent of 
that impairment should be clearly 
identified; if no neurologic impairment 
related to arthritis of the joint or to 
the injury in service is found, this 
should be clearly stated as well.  The 
complete rationale for all opinions 
expressed should be fully explained.

5.  Legible and complete reports of the 
examinations and any tests and studies 
should be included in the appellant's 
claims files.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If additional evidentiary 
development is necessary to fully comply 
with the Board's remand, such action 
should be accomplished prior to further 
review.  In evaluating the impairment 
arising from the appellant's service-
connected disability, the RO should 
consider all applicable rating codes, 
providing reasons and bases for all 
conclusions reached.  If the benefit 
sought on appeal remains denied, the 
appellant and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


